UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6083


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLIFFORD NOEL, a/k/a Spliff,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00186-REP-3)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clifford Noel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifford Noel appeals the district court’s order denying relief on his motion for

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the

record and find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard). Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2